Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 50-52, 59-68 and 73-86 are all the claims.
2.	Claims 50-52, 59-64, 66-68, and 73-78 are amended in the Response of 5/17/2022. 
3.	Claims 50-52, 59-68 and 73-86 are all the claims under examination.
4.	This Office Action is final.

Information Disclosure Statement
5.	The IDS of 5/17/2022 has been considered and entered. The initialed and dated 1449 is attached.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
6.	The rejection of Claims 50-52, 59-68 and 73-86 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) Applicants have amended the claims to remove the parenthetical text pursuant to MPEP 2173.05(d).

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
7.	The rejection of Claims 50-52, 59-68 and 73-86 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained.	
a) Applicants allege those experiments, disclosed in Examples 1 and 2 of the specification, were done with a single type of heavy chain combined with two different light chains differing at a single CL position (with one light chain having a positively charged amino acid at that position, and the other having a negatively charged amino acid at that position). The evidence established that charged and mutually repelling residues at any one of the pairs of positions listed in claim 50 will reduce heavy/light chain pairing compared to what would happen if the residues at the pair of positions were not mutually repelling. There is no reason to expect that this effect would occur solely in monospecific and not bispecific antibodies. Thus, the Examiner’s concerns in that regard are unwarranted.
Response to Arguments
AS regards to the speculation offered by the attorney that data for monospecific antibodies necessarily correlates with a bispecific antibody format, Applicants rely on Attorney arguments. Those attorney arguments are not substantiated by extrinsic evidence showing that it is not only predictable but routine to generate a generic CL-CH1-engineered heterologous bispecific antibody based on those data for monospecific antibodies. MPEP 716.01 and 2145 (The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)).
AS regards the predictability, what is claimed is as important as what is not claimed. Here is the case that the invention as described in the specification is enabled for bispecific antibodies possessing the following minimum combinations of CH1/CL modifications for all of elements (i)-(iii) in order to achieve a functional outcome.

    PNG
    media_image1.png
    240
    806
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    238
    800
    media_image2.png
    Greyscale


In order to produce the inventive heterogeneous bispecific antibody: the association between CH1 and CL is required to be suppressed by substituting amino acids on the interface between CH1 and CL with electrically-charged amino acids; the formation of heterogeneous molecules is enabled more efficiently than by introducing knobs into holes mutations into CH3 domains (see Abstract; knobs into holes are not required much less even mentioned in the claims to stabilize and generate the pairwise assembly); the small number of amino acid substitutions, i.e., the combination of (i)-(iii), do not alter the structure, function, activity and the like of the original polypeptide (antibody); and the combination of (i)-(iii) enables efficient acquisition of bispecific antibodies that “actually retain activity.” 
The claimed invention, when examined for the full breadth and scope as to what is revealed in the specification, is not supported by the attorney arguments. Those explicit data in the specification show that it is possible to obtain an improved heterogenous bispecific antibody that does not require (KIH), that re-associates the pairwise assembly by virtue of mutated CH1/CL pairs alone, and which assembly does not affect the antigen specificity or binding using only elements (i)-(iii). The ordinary artisan need only include the combination of (i)-(iii) to overcome and surpass all of the art-know failures attested to by Applicants on p. 2, paragraphs 1-2 of the specification for production of heterogenous bispecific antibodies. 

b) Applicants allege there is no reason to suspect that the same mutually repelling residues at the same pair of positions would not behave the same way in the context of a bispecific antibody, and since this method reduces the percentage of incorrect heavy chain/light chain pairing, applicant’s discovery makes it easier to purify the correct bispecific antibody from the mixture of antibody species than in the old standard process that involved naturally occurring constant regions. The Office has suggested no reason that preparing a bispecific antibody in accordance with claim 50 is any less enabled than the longtime prior art methods of preparing bispecific antibodies with no mutations to bias correct assembly.
	Response to Arguments
	The rationale presented by Applicants is illogical in its premise. 
Where the efficiency and “ease” is afforded to the ordinary artisan in the making of the heterogenous bispecific antibody, is when it contains only and all of elements (i)-(iii), thus ensuring that it avoids the common and well-recognized pitfalls of the prior art methods.
	The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	The provisional rejection of Claims 50-51, 59-68 and 73-86 on the ground of nonstatutory double patenting as being unpatentable over claims 12-13 and 15-21 of copending Application No. 16/936575 (reference application US20200354473) is maintained. 
	Applicants request to hold the provisional rejection in abeyance is granted. The provisional rejection is maintained.

Conclusion
9.	No claims are allowed.
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643